                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 BRIAN DAVIS, derivatively on behalf of
 BROOKDALE SENIOR LIVING INC.,

          Plaintiff,

          vs.

 LUCINDA M. BAIER, T. ANDREW SMITH,
 STEVEN E. SWAIN, MARCUS E.
 BROMLEY, FRANK M. BUMSTEAD,
 JACKIE M. CLEGG, DANIEL A. DECKER, Case No. 3:20-cv-00929
 RITA JOHNSON-MILLS, JEFFREY R.
 LEEDS, MARK J. PARRELL, WILLIAM G. Honorable Aleta A. Trauger
 PETTY, JR., GUY P. SANSONE, JAMES R.
 SEWARD, DENISE W. WARREN, and LEE S.
 WIELANSKY,

          Defendants,

          and

 BROOKDALE SENIOR LIVING INC.,

          Nominal Defendant.

 CYNTHIA MCMAHON, Derivatively on
 Behalf of BROOKDALE SENIOR LIVING
 INC.,

                        Plaintiff,

          vs.

 GUY P. SANSONE, MARCUS E. BROMLEY,
 FRANK M. BUMSTEAD, VICTORIA L. Case No. 3:21-cv-00280
 FREED, RITA JOHNSON-MILLS, DENISE
 W. WARREN, LEE S. WIELANSKY, Honorable Aleta A. Trauger
 LUCINDA M. BAIER, STEVEN E. SWAIN,
 JACKIE M. CLEGG, JAMES R. SEWARD,
 and T. ANDREW SMITH,

                        Defendants,


NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 1 of 8 PageID #: 304
          – and –

 BROOKDALE SENIOR LIVING INC., a
 Delaware corporation,

                        Nominal Defendant.


                      ORDER CONSOLIDATING CASES
         AND APPOINTING CO-LEAD COUNSEL AND CO-LIAISON COUNSEL

        Plaintiffs Brian Davis (“Davis”) and Cynthia McMahon (“McMahon” and together

“Plaintiffs”), derivatively on behalf of Brookdale Senior Living Inc. (“Brookdale” or the

“Company”), and defendants Lucinda M. Baier, T. Andrew Smith, Steven E. Swain, Marcus E.

Bromley, Frank M. Bumstead, Jackie M. Clegg, Daniel A. Decker, Rita Johnson-Mills, Jeffrey R.

Leeds, Mark J. Parrell, William G. Petty, Jr., Guy P. Sansone, James R. Seward, Denise W.

Warren, Lee S. Wielansky, and Victoria L. Freed (collectively, the “Individual Defendants,” and

together with Brookdale the “Defendants”) (Defendants and Plaintiffs, the “Parties”) jointly

submit this stipulation (“Stipulation”) to consolidate the above-captioned actions (“Actions”) and

to appoint co-lead counsel and co-liaison counsel, and in support thereof state as follows:

        WHEREAS, on October 29, 2020, Davis filed a putative shareholder derivative action

styled Davis v. Baier, et al., Case No. 3:20-cv-00929 (the “Davis Action”), against the Individual

Defendants (except Victoria L. Freed) on behalf of the Company making claims for breaches of

fiduciary duties, unjust enrichment, waste of corporate assets, abuse of control, gross

mismanagement, violations of Sections 10(b) and 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”), and contribution under Sections 10(b) and 21D of the Exchange Act;

        WHEREAS, on January 19, 2021 the parties to the Davis Action filed a joint motion to

stay the proceedings and the Defendants’ obligation to respond to the complaint in the Davis



                                                 2
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 2 of 8 PageID #: 305
Action until after the resolution of the motion to dismiss in a related securities class action pending

in this Court styled Posey v. Brookdale Senior Living Inc., et al., Case No. 3:20-cv-0543, which

motion the Court granted the same day (the “Stay Order”);

        WHEREAS, on April 6, 2021, McMahon filed a substantially similar putative shareholder

derivative action styled McMahon v. Sansone, et al., Case No. 3:21-cv-00280 (the “McMahon

Action”) against certain of the Individual Defendants on behalf of the Company making claims for

breach of fiduciary duty, waste of corporate assets, unjust enrichment, and for contribution under

Sections 10(b) and 21D of the Exchange Act;

        WHEREAS, on May 27, 2021, Defendants filed a Notice of Related Case, advising the

Court that the Davis Action and the McMahon Action are related;

        WHEREAS, the Parties agree that the interests of justice, efficiency and effective case

management would best be served by consolidating the Davis Action and the McMahon Action,

appointing co-lead and co-liaison counsel for Plaintiffs, and coordinating Defendants’ deadlines

to respond to the complaints filed in the consolidated action;

        WHEREAS, in order to realize the efficiencies made possible by consolidation of the

Actions, Plaintiffs agree that The Brown Law Firm, P.C. and Robbins LLP, the respective resumes

of which are attached hereto as Exhibits A and B, shall be designated as Co-Lead Counsel

representing Plaintiffs in the consolidated action;1

        WHEREFORE, the Parties, through their undersigned counsel, hereby agree, stipulate,

and respectfully request that the Court enter an Order as follows:

        1.         The stay of proceedings ordered in the Davis Action is hereby lifted for the limited




1
 Defendants take no position on the appointment of Plaintiffs’ Co-Lead Counsel or Co-Liaison
Counsel.

                                                    3
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 3 of 8 PageID #: 306
purpose of permitting this Stipulation to be filed and [Proposed] Order to be entered, but otherwise

remains in effect.

        2.         Defendants hereby accept service of the complaint filed in the McMahon Action.

        3.         Pursuant to Federal Rule of Civil Procedure 42(a), the Actions are hereby

consolidated for all purposes, including pretrial proceedings, trial, and appeal, and are referred to

herein as the “Consolidated Action.”         This Order shall apply to all shareholder derivative

complaints filed on behalf of Brookdale that are subsequently filed in, removed to, reassigned to,

or transferred to this Court and that arise out of the same or substantially similar transactions or

events as the Consolidated Action; all such complaints shall become part of this Consolidated

Action as provided herein.

        4.         All further pleadings and papers filed in the Consolidated Action shall bear the

caption of the first-filed Davis matter.

        5.         The files of the Consolidated Action will be maintained under Lead Case No. 3:20-

cv-00929. All papers shall be filed in Lead Case No. 3:20-cv-00929.

        6.         As requested by Plaintiffs, the following law firms are designated Co-Lead Counsel

for plaintiffs in the Consolidated Action:

        THE BROWN LAW FIRM, P.C.                        ROBBINS LLP
        240 Townsend Square                             5040 Shoreham Place
        Oyster Bay, NY 11771                            San Diego, CA 92122
        Telephone: (516) 922-5427                       Telephone: (619) 525-3990

        7.         As requested by Plaintiffs, the following law firms are designated as Co-Liaison

Counsel for plaintiffs in the Consolidated Action:

        BRAMLETT LAW OFFICES                            SPRAGENS LAW PLC
        P.O. Box 150734                                 311 22nd Ave. N.
        Nashville, Tennessee 37215                      Nashville, TN 37203
        Telephone: (615) 248-2828                       Telephone: (615) 983-8900



                                                   4
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 4 of 8 PageID #: 307
        8.         Co-Lead Counsel, in consultation with Co-Liaison Counsel, shall represent

plaintiffs in the prosecution of the Consolidated Action, determine and present to the Court and

opposing parties the position of plaintiffs on all matters arising during pretrial negotiations,

delegate and monitor the work performed by plaintiffs’ attorneys to ensure that there is no

duplication of effort or unnecessary expense, coordinate on behalf of the plaintiffs the initiation

and conduct of discovery proceedings, have the authority to negotiate matters with Defendants’

counsel, and perform such other duties as may be incidental to the proper coordination of plaintiffs’

pretrial activities or authorized by further order of the Court. No motion, request for discovery, or

other pre-trial or trial proceedings shall be initiated or filed by any plaintiff except through

plaintiffs’ Co-Lead Counsel or Co-Liaison Counsel.

        9.         Defendants’ counsel may rely on all agreements made with Co-Lead Counsel, in

consultation with Co-Liaison Counsel, or other duly authorized representative of Co-Lead

Counsel, and such agreements shall be binding on all plaintiffs.

        10.        Plaintiffs’ Co-Liaison Counsel shall perform all tasks expected of Tennessee

counsel, including (without limitation) being primarily responsible for communications between

plaintiffs and the Court and for plaintiffs’ filings with the Court.

        11.        When a derivative case that properly belongs as part of the Consolidated Action is

hereafter filed in this Court, or removed, reassigned or transferred here, Co-Lead Counsel shall

assist the Court by calling to the attention of the Court the filing or transfer of any such action, and

Co-Lead Counsel shall assure that counsel therein receive notice of this Stipulation and Order.

Unless otherwise ordered, the terms of all orders, rulings, and decisions in the Consolidated Action

shall apply to all later shareholder derivative actions instituted herein.

        12.        All papers and documents previously filed and/or served in the Actions shall be



                                                   5
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 5 of 8 PageID #: 308
deemed a part of the record in the Consolidated Action.

        13.        The Stay Order dated January 19, 2021 that effected a stay of proceedings in the

Davis Action shall apply to the Consolidated Action.

        14.        This stipulation is without waiver or prejudice to any and all claims, defenses,

arguments, motions, or any requests for other relief that would otherwise be available to the Parties

in the Actions.

        IT IS SO ORDERED.




                                                       ___________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. DISTRICT JUDGE




                                                   6
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 6 of 8 PageID #: 309
 BRAMLETT LAW OFFICES                               BASS BERRY & SIMS PLC


 /s/ Paul Bramlett                                  /s/ Britt Latham
 Paul Kent Bramlett (TN #7387)                      Britt K. Latham (BPR #023149)
 Robert Preston Bramlett (TN#25985)                 Briana T. Sprick Schuster (BPR #038305)
 P.O. Box 150734                                    150 Third Avenue South, Suite 2800
 Nashville, Tennessee 37215                         Nashville, TN 37201
 Telephone: (615) 248-2828                          Telephone: (615) 742-6200
 E-mail: PKNASHLAW@aol.com                          E-mail: blatham@bassberry.com
          Robert@BramlettLawOffices.com                     briana.sprick.schuster@bassberry.com

 Local Counsel for Plaintiff Brain Davis and        JONES DAY
 [Proposed] Co-Liaison Counsel for Plaintiffs       Geoffrey J. Ritts (admitted pro hac vice)
                                                    901 Lakeside Avenue
 SPRAGENS LAW PLC                                   Cleveland, OH 44114-1190
 John Spragens (BPR #31445)                         Telephone: (216) 586-3939
 311 22nd Ave. N.                                   E-mail: gjritts@jonesday.com
 Nashville, TN 37203
 Telephone: (615) 983-8900                          Attorneys for Defendants
 E-mail: john@spragenslaw.com

 Local Counsel for Plaintiff Cynthia McMahon
 and [Proposed] Co-Liasion Counsel for
 Plaintiffs

 THE BROWN LAW FIRM, P.C.
 Timothy Brown (admitted pro hac vice)
 240 Townsend Square
 Oyster Bay, NY 11771
 Telephone: (516) 922-5427
 E-mail: tbrown@thebrownlawfirm.net

 Attorneys for Plaintiff Brian Davis
 and [Proposed] Co-Lead Counsel for Plaintiffs

 ROBBINS LLP
 Brian J. Robbins (admitted pro hac vice)
 Stephen J. Oddo (admitted pro hac vice)
 Eric M. Carrino (admitted pro hac vice)
 5040 Shoreham Place
 San Diego, CA 92122
 Telephone: (619) 525-3990
 E-mail: brobbins@robbinsllp.com
         soddo@robbinsllp.com
         ecarrino@robbinsllp.com


                                                7
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 7 of 8 PageID #: 310
 Stephen J. Oddo (admitted pro hac vice)
 Eric M. Carrino (admitted pro hac vice)
 5040 Shoreham Place
 San Diego, CA 92122
 Telephone: (619) 525-3990
 E-mail: brobbins@robbinsllp.com
        soddo@robbinsllp.com
        ecarrino@robbinsllp.com

Attorneys for Plaintiff Cynthia McMahon
and [Proposed] Co-Lead Counsel for Plaintiffs

Phillip Kim (admitted pro hac vice)
THE ROSEN LAW FIRM, P.A.
275 Madison Avenue, 40th Floor
New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827
Email: pkim@rosenlegal.com

Attorneys for Plaintiff Brian Davis
and Additional Counsel for Plaintiffs


                                                     /s/ John Spragens
                                                     John Spragens




                                                10
NAI-1518599811v2
     Case 3:20-cv-00929 Document 28 Filed 06/21/21 Page 8 of 8 PageID #: 311
